DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is responsive to applicant's amendment filed on 1 March 2021.  Applicant’s amendment on 1 March 2021 amended Claims 1, 5-8, 16, 17, 19, 20, 25, and 28.  Claims 31-35 are newly presented.  Claims 18, 22, 24, 27, and 30 have been canceled and claims 3, 10, 11, and 14 were previously canceled.  Currently Claims 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 are pending and have been examined.  The Examiner notes that the 101 rejection has been maintained.  

Claim Objections

Claims 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 are objected to as being allowable over the prior art if, however this is not withstanding of the current outstanding 101 rejection, which includes all the pending claims 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 as being rejected.

Response to Arguments

Applicant's arguments filed 1 March 2021 have been fully considered but they are not persuasive.

The applicant argues on pages 13-15 that “with regard to the 101 rejection, Applicant traverses and submits that the claims as previously presented are directed to patent-eligible subject matter for at least the reasons identified in Applicant’s previous response.  Applicant further submits that the 101 rejection is rendered moot in view of the amendments to the claims made herein and discussed in further detail below… Applicant submits that the cited references fail to disclose at least the newly-added features of the independent claims.  Applicant further submits that the 101 rejection is rendered moot in view of the amendments made to the independent claims herein”. 
The examiner respectfully disagrees.
In response to the arguments the Examiner respectfully notes that upon review of the previous Office Action it is believed that the previously presented claim limitations still do not overcome the 101 rejection.  With respect to the newly added claims the Examiner did not view any new limitation that would overcome the 101 rejection.  Specifically the previous claims can be viewed as merely printing up documents with different user’s contribution identified and then a person determining a percentage of contribution to determine a productivity value.  Additionally while it is noted in the newly presented claim 32 that a machine learning algorithm is used it is not clear how or for what.  It does not provide a level of specificity to provide that it is physically embodied or in some way is a practical application of the abstract idea.  Merely stating that a machine learning algorithm is used, but not claiming the specifics, is viewed as 
In another example in claim 35 it is claimed that dynamically generating text transcription data, however this is something that is actually done by pen and paper.  For example a court reporter who is dictating a court case is dynamically generating text transcription and would therefore not be viewed as a practical application.  The rejection is therefore maintained.

	
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.




Additionally claims 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 is/are directed to the abstract idea of measuring productivity, identifying conditions that influence the productivity, and using this information to improve the productivity.  The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1, 2, 4-9, 12, 13, 15-18, and 31-35) is/are directed to a method, claim(s) (19, 21, and 22) is/ are directed to an apparatus, claim(s) (20, 23, and 24) is/are directed to an article of manufacture, claims (25-27) is/are directed to a computer readable storage medium, and claim(s) 28-20 is/are directed to a system and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1, 2, 4-9, 12, 13, and 15-17, 19-21, 23, 25, 26, 28, 29, and 31-35 recite(s) a mental process.  Specifically the independent claims 1, 19, 20, 25, and 28 recites (a) mental process: as drafted, the claim recites the limitation of measuring productivity, identifying conditions that influence the productivity, correlating logic, determining a group productivity, generating suggestions, and using this information to improve the productivity which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing 

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 


Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and or the limitations to provide the identification do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform the identifying condition, correlating, determining and the generating suggestions step.  The processor in the step is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (measuring productivity, identifying conditions that influence the productivity, correlating measured components, determining a group productivity, generating suggestions and using this information to improve the productivity). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s):  measuring productivity is utilized to perform the identifying, correlating measured components, determining a group productivity, and generating step. The measuring and identifying step is recited at a high level of generality (i.e., as a general means of collecting information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The processor that performs the measuring, correlating, 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.



Thus the claims recites an abstract idea directed to a mental process (i.e. measuring productivity, identifying conditions that influence the productivity, and using this information to improve the productivity).  Using a computer to measuring, identifying, correlating, determining, and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The measuring productivity, identifying conditions that influence the productivity, correlating the measured components, determining a group productivity, generating suggestions and using this information to improve the productivity would clearly be to a mental activity that a company would go through in order to decide how to improve the productivity.  The 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 4, and 6-9, 32, 33. 34, and 35 recite limitations which further limit the claimed analysis of data.

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  With respect to the currently filed claims the implementing steps can be found in Zimmerman which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 5, 12, 13, 15-17, 21, 23, 26, 29, 31, recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on measuring productivity, identifying conditions that influence the productivity, and using this information to improve the productivity.  This is not a technical or technological problem but is rather in the realm of productivity management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful 

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Chandra (U.S. Patent Publication 2019/0266204 A1) discloses a content selection widget for visitors of web pages.
Nandy et al. (U.S. Patent Publication 2017/0052955) discloses Ranking of shared documents and users.
Aguilar-Gamez et al. (U.S. Patent 10,949,066 B2) discloses a recall service for productivity Applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623